United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1174
Issued: December 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2018 appellant filed a timely appeal from a May 7, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish cervical
radiculopathy, bilateral carpal tunnel syndrome, and left cubital tunnel syndrome causally related
to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 16, 2018 appellant, then a 51-year-old parcel post machine operator, filed an
occupational disease claim (Form CA-2) alleging that she sustained cervical radiculopathy at C7,
1

5 U.S.C. § 8101 et seq.

bilateral carpal tunnel syndrome, and left cubital tunnel syndrome due to repetitively keying mail.
She noted that she first became aware of her claimed condition on December 1, 2017 and first
attributed it to her federal employment on January 17, 2018. Appellant stopped work on
December 1, 2017.
A January 17, 2018 electromyogram (EMG) and nerve conduction velocity (NCV) study
revealed C7 radiculopathy with denervation of the triceps, mild bilateral carpal tunnel syndrome,
and mild left cubital tunnel syndrome. The study indicated that appellant had a history of a C5-6
disc replacement in January 2017.
On January 26, 2018 Dr. Judy Law, a Board-certified internist, related that an EMG/NCV
study performed on January 17, 2018 showed cervical radiculopathy at C7, left cubital tunnel
syndrome, and bilateral carpal tunnel syndrome. She noted that appellant had undergone the
electrodiagnostic testing due to complaints of hand numbness and neck pain “since her recent
accident.”
By development letter dated March 14, 2018, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim, including a detailed report from
her attending physician addressing causal relationship between a diagnosed condition and the
identified work factors.
In a March 22, 2018 report, Dr. Law advised that appellant had complained of bilateral
hand numbness over an extended period of time. She referred appellant for diagnostic studies
which revealed bilateral carpal tunnel syndrome. Dr. Law opined that appellant’s repetitive work
duties of handling mail contributed significantly to her bilateral carpal tunnel syndrome.
In a March 24, 2018 statement, appellant indicated that she had multiple claims for upper
extremity conditions, including a 2002 claim accepted for left elbow tendinitis under OWCP File
No. xxxxxx762, a 2013 claim accepted for right elbow epicondylitis under File No. xxxxxx822, a
2015 claim accepted for a left rotator cuff sprain and cervical sprain under File No xxxxxx966,
and a 2017 claim accepted for right shoulder tendinosis of the supraspinatus and infraspinatus
tendons under File No. xxxxxx064. She related that she had stopped work on November 8, 2017
due to her 2017 claim. Appellant described her employment and attributed her claimed conditions
to repetitive work duties.
OWCP, on March 29, 2018, requested that Dr. Law provide a reasoned opinion addressing
whether appellant’s repetitive work duties caused or aggravated a diagnosed condition. It
described the physical activity required to face and key mail, including pulling mail from and
placing mail on a conveyor belt, keyboarding, and throwing parcels down stairs.
In a March 29, 2018 report of telephone call (Form CA-110), appellant related that the
accident mentioned by Dr. Law in her January 26, 2018 report was appellant’s November 8, 2016
employment injury under OWCP File No. xxxxxx064.
On April 3, 2018, Dr. Law indicated that appellant had experienced bilateral hand
numbness beginning in 2005 with an increase in symptoms over the past year. She advised that
NCV testing demonstrated bilateral carpal tunnel syndrome and left cubital tunnel syndrome.
Dr. Law related, “[Appellant’s] work duties as described from your letter quite certainly
2

contributed to the above diagnosis. The disease is slowly progressive and symptoms are initially
intermittent and then more persistent and become worse with more repetitive wrist and hand
movements.”
By decision dated May 7, 2018, OWCP denied appellant’s occupational disease claim. It
found that the medical evidence of record was insufficient to establish that she sustained a
diagnosed medical condition causally related to the accepted factors of her federal employment.
OWCP determined that Dr. Law had not included a complete medical history or sufficiently
explained how the diagnosed conditions arose from the identified work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6

2

Id.

3

See J.I., Docket No .18-0286 (issued September 17, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See R.B., Docket No. 18-0416 (issued September 14, 2018); Ellen L. Noble, 55 ECAB 530 (2004).

5

See P.D., Docket No. 17-1885 (issued September 17, 2018).

6

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish cervical
radiculopathy, bilateral carpal tunnel syndrome, and left cubital tunnel syndrome causally related
to the accepted factors of her federal employment.
Appellant attributed her bilateral carpal tunnel syndrome, cervical radiculopathy at C7, and
left cubital tunnel syndrome to repetitive work duties, including keying mail. OWCP accepted
that the claimed work factors occurred as described, but denied the claim finding that she had not
submitted a rationalized medical report sufficient to establish causal relationship between the
diagnosed conditions and her accepted federal employment duties.
Electrodiagnostic testing performed on January 17, 2017 revealed cervical radiculopathy
at C7, mild bilateral carpal tunnel syndrome, and mild left cubital tunnel syndrome. The Board
has held, however, that the results of diagnostic tests lack probative value as they fail to provide
an opinion on causal relationship.7
Dr. Law reviewed the results of the EMG/NCV studies on January 26, 2018 and found that
it demonstrated cervical radiculopathy, left cubital tunnel syndrome, and bilateral carpal tunnel
syndrome. She indicated that appellant underwent the objective testing as she had experienced
neck pain, numbness of the bilateral hands, and hypersensitivity of the forearms after a recent
accident. As Dr. Law did not relate the diagnosed conditions to the accepted factors of appellant’s
federal employment, her opinion is insufficient to meet appellant’s burden of proof.8
On March 2, 2018 Dr. Law noted that appellant had experienced numbness of both hands
over an extensive period of time. She related that testing showed bilateral carpal tunnel syndrome.
Dr. Law opined that appellant’s repetitive work duties of handling mail contributed to her bilateral
carpal tunnel syndrome. She did not, however, provide rationale for her causation finding or
provide a description of the repetitive activities involved. Consequently, Dr. Law’s opinion is of
limited probative value.9
In an April 3, 2018 response to OWCP’s request for additional information, Dr. Law
discussed appellant’s bilateral hand numbness since 2005 that had increased over the preceding
year. She diagnosed bilateral carpal tunnel syndrome and left cubital tunnel syndrome as
confirmed by diagnostic testing. Dr. Law opined that appellant’s work duties clearly contributed
to the diagnosed conditions, noting that the condition worsened over time and increased with
repetitive actions with the hands and wrists. She did not, however, provide a sufficient explanation
regarding how specific work duties caused or aggravated the bilateral carpal tunnel syndrome and
left cubital tunnel syndrome.10 As Dr. Law did not explain how, physiologically, the movements

7

See A.B., Docket No. 17-1301 (issued May 19, 2017).

8

See J.B., Docket No. 17-1674 (issued December 1, 2017).

9

See generally R.B., supra note 4.

10

See J.I., supra note 3.

4

involved in any specific employment duties caused or contributed to appellant’s diagnosed
condition, her opinion is insufficient to establish the claim.11
The Board thus finds that appellant has not met her burden of proof.
On appeal, appellant asserts that the medical evidence from Dr. Law is sufficient to
establish her occupational disease claim. As discussed, however, Dr. Law’s reports are
insufficiently rationalized to establish a diagnosed condition caused or aggravated by the identified
work factors. As appellant has not provided reasoned medical evidence establishing that her
accepted employment factors caused or aggravated her C7 radiculopathy, bilateral carpal tunnel
syndrome, and left cubital tunnel syndrome, she has not met her burden of proof to establish her
claim.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish cervical
radiculopathy, bilateral carpal tunnel syndrome, and left cubital tunnel syndrome causally related
to the accepted factors of her federal employment.

11

See J.B., Docket No. 18-0006 (issued March 8, 2018).

12

See K.R., Docket No. 18-0711 (issued September 6, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

